KRUEGER, Judge.
The conviction is for unlawfully driving a motor vehicle upon a public highway while intoxicated. The penalty assessed is a fine of $50.
The complaint and information, as well as all other matters of procedure, appear regular. The record is before us without a statement of facts or bills of exception, in the absence of which no question is pre-sented for review.
The judg-ment of the trial coyrt is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.